  Case 18-23526         Doc 19     Filed 03/26/19 Entered 03/26/19 08:46:08              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-23526
         SHARON A FRANKLIN HARDY

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/20/2018.

         2) The plan was confirmed on 10/23/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 02/26/2019.

         6) Number of months from filing to last payment: 1.

         7) Number of months case was pending: 7.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-23526        Doc 19       Filed 03/26/19 Entered 03/26/19 08:46:08                   Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                   $176.50
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                      $176.50


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $168.68
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                         $4.59
    Other                                                                   $3.23
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $176.50

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim          Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted       Allowed        Paid         Paid
AFNI                             Unsecured         567.00           NA            NA            0.00       0.00
AMERICASH LOANS                  Unsecured            NA         578.24        578.24           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      6,500.00       7,052.00      7,052.00           0.00       0.00
ELMHURST HOSPITAL                Unsecured      1,200.00            NA            NA            0.00       0.00
EXETER FINANCE CORP              Secured        9,900.00            NA            NA            0.00       0.00
EXETER FINANCE CORP              Unsecured         800.00           NA            NA            0.00       0.00
GATEWYFINSOL                     Unsecured      9,942.00            NA            NA            0.00       0.00
HOLY CROSS HOSPITAL              Unsecured      3,000.00            NA            NA            0.00       0.00
JH STROGER HOSP OF COOK COUNT    Unsecured           0.00           NA            NA            0.00       0.00
Leak & Sons Funeral Homes        Unsecured      6,400.00            NA            NA            0.00       0.00
MBB                              Unsecured         667.00           NA            NA            0.00       0.00
MBB                              Unsecured         617.00           NA            NA            0.00       0.00
MBB                              Unsecured         463.00           NA            NA            0.00       0.00
MBB                              Unsecured         463.00           NA            NA            0.00       0.00
MIDWEST SURGERY SC               Unsecured      1,000.00            NA            NA            0.00       0.00
NATIONAL QUICK CASH              Unsecured           0.00           NA            NA            0.00       0.00
NATIONAL RECOVERY AGENCY         Unsecured         414.00           NA            NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured      1,200.00       1,682.08      1,682.08           0.00       0.00
SPRINT NEXTEL                    Unsecured         800.00           NA            NA            0.00       0.00
ST IL TOLLWAY AUTHORITY          Unsecured         100.00           NA            NA            0.00       0.00
ST JOSEPH HOSPITAL               Unsecured         900.00           NA            NA            0.00       0.00
T-MOBILE/T-MOBILE USA INC        Unsecured         500.00           NA            NA            0.00       0.00
U S Dept Of Ed/gsl/atl           Unsecured      5,743.00            NA            NA            0.00       0.00
U S Dept Of Ed/gsl/atl           Unsecured      4,617.00            NA            NA            0.00       0.00
U S Dept Of Ed/gsl/atl           Unsecured      1,767.00            NA            NA            0.00       0.00
U S Dept Of Ed/gsl/atl           Unsecured      2,724.00            NA            NA            0.00       0.00
U S Dept Of Ed/gsl/atl           Unsecured      2,091.00            NA            NA            0.00       0.00
U S Dept Of Ed/gsl/atl           Unsecured      1,820.00            NA            NA            0.00       0.00
U S Dept Of Ed/gsl/atl           Unsecured      1,397.00            NA            NA            0.00       0.00
U S Dept Of Ed/gsl/atl           Unsecured         194.00           NA            NA            0.00       0.00
US DEPT OF EDUCATION             Unsecured      9,070.00     77,461.98      77,461.98           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-23526        Doc 19     Filed 03/26/19 Entered 03/26/19 08:46:08                   Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim         Claim        Claim         Principal       Int.
Name                              Class    Scheduled      Asserted     Allowed          Paid          Paid
WEIL FOOT & ANKLE INSTITUTE    Unsecured         800.00           NA             NA           0.00        0.00
WOW CABLE CO                   Unsecured         500.00           NA             NA           0.00        0.00


Summary of Disbursements to Creditors:
                                                            Claim          Principal                 Interest
                                                          Allowed              Paid                     Paid
Secured Payments:
      Mortgage Ongoing                                      $0.00                 $0.00               $0.00
      Mortgage Arrearage                                    $0.00                 $0.00               $0.00
      Debt Secured by Vehicle                               $0.00                 $0.00               $0.00
      All Other Secured                                     $0.00                 $0.00               $0.00
TOTAL SECURED:                                              $0.00                 $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                           $0.00                 $0.00               $0.00
       Domestic Support Ongoing                             $0.00                 $0.00               $0.00
       All Other Priority                                   $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                             $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                           $86,774.30                  $0.00               $0.00


Disbursements:

       Expenses of Administration                              $176.50
       Disbursements to Creditors                                $0.00

TOTAL DISBURSEMENTS :                                                                           $176.50




UST Form 101-13-FR-S (09/01/2009)
  Case 18-23526         Doc 19      Filed 03/26/19 Entered 03/26/19 08:46:08                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/26/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
